DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 02/02/2022 have been entered.  The 112 rejection on claims 9 and 18 is withdraw in light of claim amendments.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059, previously cited, in view of Mallinson et al. US 20180364483.
Regarding claim 1, Ji teaches 
	a projector system in a head mounted display (HMD) (figures 1-8; paragraph [0008] states a high-resolution projection display system using laser scanning, a head-mount type display) comprising,
	a microscopic mirror (micro mirror 6);
	a microelectromechanical system (MEMS) (as shown in figure 4 which is the entire device including 6; paragraph [0044]) coupled to the microscopic mirror (6),
wherein the MEMS (as shown in figure 4) is configured to tilt the microscopic mirror (6) at a varying scan angle in a first periodic fashion along a single scanning axis (as shown in figure 3 the inner arrow rotate of 6);
	a rotary platform (rotational direction 15 and galvanic mirror 5; paragraph [0039] states the micro mirror 6 performs rotational motion in two axes in which the rotational direction 18 of the micro mirror 6 is coupled with the rotational direction 15 of the galvanic mirror 5) coupled to the microscopic mirror (6), wherein the rotary platform (15 and 5) is configured to rotate the microscopic mirror (18 and 6) about a rotation axis in a second periodic fashion (as shown in figure 3 the outer arrow rotate); and
	a light emitter (light source 1) configured to direct light into the mirror (6; paragraph [0039] states a beam emitted from the light source 1 passes through an optical system 2, is reflected by the micro mirror 6), wherein the light emitter (1) is configured to be modulated based on the position of the microscopic mirror (6) due to the microscopic mirror (6) being tilted along the scanning axis and rotated about the rotary axis (paragraph [0039] states the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] states it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
	Ji does not specifically teach 
wherein the projector system is configured to generate an image by scanning the 
light in accordance with a determined scan pattern, and wherein the scan pattern is 
selected to be a curvilinear scan pattern, resulting in the scan pattern not being a straight-
line rectangular scan pattern.
  	Mallinson teaches a projector system in a head mounted display (HMD) (figure 1 and paragraph [0056] states the HMD 102 can provide display regions to each of the user’s eyes which occupy large portions or even the entirety of the field of view of the user), 
wherein the projector system is configured to generate an image by scanning the 
light in accordance with a determined scan pattern (paragraph [0061] states the HMD 102 is configured to emit a scanning beam into the interactive environment and paragraph [0064] states using the tracked location and orientation of the HMD 102, the computer 106 generates video data for the appropriate view of the virtual space to be rendered on the HMD 102.), and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting in the scan pattern not being a straight-line rectangular scan pattern (shown in figure 1 on reference 112 and paragraph [0061] states the scanning beam is emitted from the HMD 102 and repeatedly traces a predefined scan pattern (conceptually shown at reference 112), such as a raster scan pattern or a Lissajous scan pattern).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the projector system of Ji with the projector system is configured to generate an image by scanning the light in accordance with a determined scan pattern, and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting in the scan pattern not being a straight-line rectangular scan pattern of Mallinson for the purpose of in an interactive environment to determine the location and orientation of the HMD (paragraph[0063]).
Regarding claim 3, Ji in view of Mallinson teaches the invention as set forth above and Ji further teaches the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) are selected to be harmonically disparate (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels.).
Regarding claim 4, Ji in view of Mallinson teaches the invention as set forth above and Ji further teaches the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) are selected to have a predetermined phase shift between the first periodic fashion and the second periodic fashion to produce sub-scans of the projector system (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels. Note: that since the completed periods and peaks are different, the x axis is considered as the time on the first and second therefore there is a phase shift between the first and second).
Regarding claim 8, Ji in view of Mallinson teaches the invention as set forth above and Ji further teaches an orientation of the rotation axis (rotation of 15) is configured to be modulated with respect to the scanning axis (axis of 6; paragraph [0044] teaches figure 4 which is 6 in figure 3, the micro mirror manufactured using Micro-Electro-Mechanical System (MEMS) technology or a micro-machining functions as a scanner that modulates the light path of reflected light in such a way that the mirror plate 201, on which a reflection surface is formed, performs high-speed rotational motion in predetermined directions 210.).
Regarding claim 10, Ji teaches 
	a method of projecting an image in a head mounted display 
(HMD) (figures 1-8; paragraph [0008] states a high-resolution projection display system using laser scanning, a head-mount type display), the method comprising,
	outputting light from a light emitter (light source 1);
	directing the light (paragraph [0039] states a beam emitted from the light source 1 passes through an optical system 2, is reflected by the micro mirror 6) into a microscopic mirror (micro mirror 6);
using a microelectromechanical system (MEMS) (as shown in figure 4 which is the entire device including 6 paragraph [0044]) coupled to the microscopic mirror (6), tilting the microscopic mirror (6) at a varying scan angle in a first periodic fashion
along a single scanning axis (as shown in figure 3 the inner arrow rotate of 6);
	using a rotary platform (rotational direction 15 and galvanic mirror 5; paragraph [0039] states the micro mirror 6 performs rotational motion in two axes in which the rotational direction 18 of the micro mirror 6 is coupled with the rotational direction 15 of the galvanic mirror 5) coupled to the microscopic mirror (6), rotating the 
microscopic mirror (6) about a rotation axis in a second periodic fashion (as shown in figure 3 the outer arrow rotate); and
	modulating the light from the light emitter (1) based on the position of the 
microscopic mirror (6) due to the microscopic mirror (6) being tilted along the scanning axis and 
rotated about the rotary axis (paragraph [0039] states the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] states it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
	Ji does not specifically teach
	wherein an image is generated by scanning the light in accordance with a
determined scan pattern, and wherein the scan pattern is selected to be a curvilinear scan
pattern, resulting the scan pattern not being a straight-line rectangular scan pattern.
	Mallinson teaches a method (figure 1 and paragraph [0056] states the HMD 102 can provide display regions to each of the user’s eyes which occupy large portions or even the entirety of the field of view of the user),
	wherein an image is generated by scanning the light in accordance with a
determined scan pattern (paragraph [0061] states the HMD 102 is configured to emit a scanning beam into the interactive environment and paragraph [0064] states using the tracked location and orientation of the HMD 102, the computer 106 generates video data for the appropriate view of the virtual space to be rendered on the HMD 102.), and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting the scan pattern not being a straight-line rectangular scan pattern (shown in figure 1 on reference 112 and paragraph [0061] states the scanning beam is emitted from the HMD 102 and repeatedly traces a predefined scan pattern (conceptually shown at reference 112), such as a raster scan pattern or a Lissajous scan pattern).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the projector system of Ji with wherein an image is generated by scanning the light in accordance with a determined scan pattern, and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting the scan pattern not being a straight-line rectangular scan pattern of Mallinson for the purpose of in an interactive environment to determine the location and orientation of the HMD (paragraph[0063]).
Regarding claim 12, Ji in view of Mallinson teaches the invention as set forth above and Ji further teaches comprising selecting the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) to be harmonically disparate (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels.).
Regarding claim 13, Ji in view of Mallinson teaches the invention as set forth above and Ji further teaches the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) are selected to have a predetermined phase shift between the first periodic fashion and the second periodic fashion to produce a predetermined number of sub-scans (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels. Note: that since the completed periods and peaks are different, the x axis is considered as the time on the first and second therefore there is a phase shift between the first and second).
Regarding claim 17, Ji in view of Mallinson teaches the invention as set forth above and Ji further teaches modulating an orientation of the rotation axis (rotation of 15) with respect to the scanning axis (axis of 6; paragraph [0044] teaches figure 4 which is 6 in figure 3, the micro mirror manufactured using Micro-Electro-Mechanical System (MEMS) technology or a micro-machining functions as a scanner that modulates the light path of reflected light in such a way that the mirror plate 201, on which a reflection surface is formed, performs high-speed rotational motion in predetermined directions 210).

Claims 2, 6, 7, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059, previously cited, in view of Mallinson et al. US 20180364483 as applied to claims 1 and 10 above, and further in view of Saeedi et al. US 20130016413, previously cited.
Regarding claim 2, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach wherein the microscopic mirror is biased about the scanning axis such that tilting the microscopic mirror in the first periodic fashion causes the microscopic mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction.
Saeedi teaches a projector system (figures 1, 2, 4, 5, and 6), wherein the microscopic
mirror (scanning mirror 215 and paragraph [0024] states actuator 220 may be implemented using a variety of different electro-mechanical devices that can manipulate the position of scanning mirror 215 along one, two, or even three dimensions.  For example, in one embodiment, actuator 220 is a micro-electro-mechanical system (“MEMS”) scanner and scanning mirror 215 is a reflective surface (e.g., metallic coating) disposed on the MEMS scanner) is biased about the scanning axis such that tilting the microscopic mirror (215) in the first periodic fashion (arrows shown in figures 4 and 5) causes the microscopic mirror (215) to be tilted with a larger maximum scan angle in one direction than in an opposing direction (paragraph [0032] states the real-time feedback control can be used to dynamically adjust a bias position of scanning mirror 215 so that whole image 401 can be translated to track the movement of eye 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a projector system of Ji in view of Mallinson with the microscopic mirror that is biased about the scanning axis such that tilting the microscopic mirror in the first periodic fashion causes the microscopic mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction of Saeedi for the purpose of the complete information by obtaining the entire image in order to relay instructions regarding the movement of the eye (paragraph [0032]).
Regarding claim 6, Ji in view of Mallinson teaches the invention as set forth above but is silent regarding the projector system is configured for use in a binocular head mounted display (HMD) system.
Saeedi teaches a projector system (figures 1, 2, 4, 5, and 6), wherein the projector system is configured for use in a binocular (interpreted as adapted for or used for both eyes) head mounted display (HMD) system (figure 8; paragraph [0016] teaches a head mounted display and paragraph [0039] states FIG. 8 illustrates a binocular embodiment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Ji in view of Mallinson with the projector system configured for use in a binocular head mounted display (HMD) system of Saeedi for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 7, Ji in view of Mallinson teaches the invention as set forth above but is silent regarding the rotation axis is perpendicular to the scanning axis.
Saeedi teaches a projector system (figures 1, 2, 4, 5, and 6), wherein the rotation axis (R1) is perpendicular to the scanning axis (optical paths 250 and 255 and R2; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Ji in view of Mallinson with the rotation axis perpendicular to the scanning axis of Saeedi for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 9, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach a slow scanner optically coupled to the microscopic mirror,
	wherein an image, which is generated by the projector system, includes both a high-
resolution portion and a lower resolution portion, and
	wherein a display location for the high-resolution portion of the image is adjustable to
match a location where a user is looking.
Saeedi teaches a projector system (figures 1, 2, 4, 5, and 6), comprising a slow
scanner optically coupled to the microscopic mirror (scanning mirror 215 and paragraph [0024] states actuator 220 may be implemented using a variety of different electro-mechanical devices that can manipulate the position of scanning mirror 215 along one, two, or even three dimensions.  For example, in one embodiment, actuator 220 is a micro-electro-mechanical system (“MEMS”) scanner and scanning mirror 215 is a reflective surface (e.g., metallic coating) disposed on the MEMS scanner),
	wherein an image, which is generated by the projector system, includes both a high-
resolution portion and a lower resolution portion, and
	wherein a display location for the high-resolution portion of the image is adjustable to
match a location where a user is looking (paragraph [0032] states Gaze tracking system 505 is provided to continuously monitor the movement of eye 120, to determine a gazing direction (e.g., location of the pupil) of eye 120 in real-time, and to provide feedback signals to actuator 220. The real-time feedback control can be used to dynamically adjust a bias position of scanning mirror 215 so that whole image 401 can be translated to track the movement of eye 120.  The feedback control can also be used to adjust a pre-distortion applied to image 201 to compensate for any dynamic image distortion that may occur due to positional changes of scanning mirror 215. Via appropriate feedback control, the central scanning position of whole image 401 can be made to move with eye 120 in a complementary manner to further increase the size of the eyebox 410 and/or the field of view of image 401 displayed to eye 120. For example, if eye 120 looks left, then image 401 may be shifted to the left to track the eye movement and remain in the user's central vision. Gaze tracking system 505 may also be configured to implement other various functions as well. For example, gaze tracking system 505 may be used to implement a user interface controlled by eye motions that enable to the user to select objects within their vision and issue other commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Ji in view of Mallinson with the slow scanner optically coupled to the microscopic mirror, wherein an image, which is generated by the projector system, includes both a high-resolution portion and a lower resolution portion, and wherein a display location for the high-resolution portion of the image is adjustable to match a location where a user is looking of Saeedi for the purpose of increasing the eyebox area relaxes the optical alignment constraints between eye bending optics and the user’s eye, leading to an overall improvement in the user’s experience (paragraph [0023]).
Regarding claim 11, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach the microscopic mirror being biased about the scanning axis such that tilting the microscopic mirror in the first periodic fashion causes the microscopic mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction.
Saeedi teaches a method (figures 1, 2, 4, 5, and 6), wherein the microscopic mirror (scanning mirror 215 and paragraph [0024] states actuator 220 may be implemented using a variety of different electro-mechanical devices that can manipulate the position of scanning mirror 215 along one, two, or even three dimensions.  For example, in one embodiment, actuator 220 is a micro-electro-mechanical system (“MEMS”) scanner and scanning mirror 215 is a reflective surface (e.g., metallic coating) disposed on the MEMS scanner) is
biased about the scanning axis such that tilting the microscopic mirror (215) in the first periodic (arrows shown in figure 4 and 5) fashion causes the microscopic mirror (215) to be tilted with a larger maximum scan angle in one direction than in an opposing direction (paragraph [0032] states the real-time feedback control can be used to dynamically adjust a bias position of scanning mirror 215 so that whole image 401 can be translated to track the movement of eye 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Ji in view of Mallinson with the microscopic mirror that is biased about the scanning axis such that tilting the microscopic mirror in the first periodic fashion causes the microscopic mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction of Saeedi for the purpose of obtaining the complete information by obtaining the entire image in order to relay instructions regarding the movement of the eye (paragraph [0032]).
Regarding claim 15, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach the method is performed in a binocular head mounted display (HMD) system.
Saeedi teaches a method (figures 1, 2, 4, 5, and 6) wherein the method is performed in a binocular (interpreted as adapted for or used for both eyes) head mounted display (HMD) system (figure 8; paragraph [0016] teaches a head mounted display and paragraph [0039] states FIG. 8 illustrates a binocular embodiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Ji in view of Mallinson with the method being performed in a binocular head mounted display (HMD) system of Saeedi for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 16, Ji in view of Mallinson teaches the invention as set forth above but is silent regarding the rotation axis being controlled to be perpendicular to the scanning axis.
Saeedi teaches a method (figures 4, 5, and 6), wherein the rotation axis (R1) is controlled to be perpendicular to the scanning axis (optical paths 250 and 255 and R2; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Ji in view of Mallinson with the rotation axis is controlled to be perpendicular to the scanning axis of Saeedi for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 18, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach wherein, an image, which is generated by the system, includes both a high-resolution portion and a lower resolution portion, and a display location for the high-resolution portion of the image is adjustable to match a location where a user is looking.
Saeedi teaches a method (figures 1, 2, 4, 5, and 6), wherein, an image, which is generated by the system, includes both a high-resolution portion and
a lower resolution portion, and
	a display location for the high-resolution portion of the image is adjustable to match a
location where a user is looking (paragraph [0032] states Gaze tracking system 505 is provided to continuously monitor the movement of eye 120, to determine a gazing direction (e.g., location of the pupil) of eye 120 in real-time, and to provide feedback signals to actuator 220. The real-time feedback control can be used to dynamically adjust a bias position of scanning mirror 215 so that whole image 401 can be translated to track the movement of eye 120.  The feedback control can also be used to adjust a pre-distortion applied to image 201 to compensate for any dynamic image distortion that may occur due to positional changes of scanning mirror 215. Via appropriate feedback control, the central scanning position of whole image 401 can be made to move with eye 120 in a complementary manner to further increase the size of the eyebox 410 and/or the field of view of image 401 displayed to eye 120. For example, if eye 120 looks left, then image 401 may be shifted to the left to track the eye movement and remain in the user's central vision. Gaze tracking system 505 may also be configured to implement other various functions as well. For example, gaze tracking system 505 may be used to implement a user interface controlled by eye motions that enable to the user to select objects within their vision and issue other commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Ji in view of Mallinson with wherein, an image, which is generated by the system, includes both a high-resolution portion and a lower resolution portion, and a display location for the high-resolution portion of the image is adjustable to match a location where a user is looking of Saeedi for the purpose of increasing the eyebox area relaxes the optical alignment constraints between eye bending optics and the user’s eye, leading to an overall improvement in the user’s experience (paragraph [0023]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059, previously cited, in view of Mallinson et al. US 20180364483 as applied to claims 1 and 10, and further in view of Karman US 20080150936, previously cited.
Regarding claim 5, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach the projector system with varying pixel sizes in the image.
Karman teaches a projector system (figure 4), wherein the projector system is configured to change a point spread function of the light as a function of a field of view position in an image produced by the projector system to vary pixel sizes in the image (paragraph [0035] states the sizes of the pixels within a group are preferably selected so as to vary as a function of viewing angle. In the preferred arrangement, the pixel sizes increase with increasing viewing angle.).
It would have been obvious to one of ordinary skill in the art before the effective filing
date to provide the system of Ji in view of Mallinson with the projector system with varying pixel sizes in the image of Karman for the purpose of substantially equalizes the angular sizes of views so as to be independent of viewing angle and substantially normalizes the intensities of the views so to be independent of viewing angle (paragraph [0034]).
Regarding claim 14, Ji in view of Mallinson teaches the invention as set forth above but does not specifically teach varying pixel sizes in the image.
Karman teaches a method (figure 4) further comprising, changing a point spread function of the light as a function of a field of view position in the image to vary pixel sizes in the image (paragraph [0035] states the sizes of the pixels within a group are preferably selected so as to vary as a function of viewing angle. In the preferred arrangement, the pixel sizes increase with increasing viewing angle).
It would have been obvious to one of ordinary skill in the art before the effective filing
date to provide the method of Ji in view of Mallinson with the projector system with varying pixel sizes in the image of Karman for the purpose of substantially equalizes the angular sizes of views so as to be independent of viewing angle and substantially normalizes the intensities of the views so to be independent of viewing angle (paragraph [0034]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059, previously cited, in view of Saeedi et al. US 20130016413, previously cited, in further view of Mallinson et al. US 20180364483.
Regarding claim 19, Ji teaches
	a system (figures 1-8; paragraph [0008] states a high-resolution projection display system using laser scanning, a head-mount type display) comprising,
	output light from a light emitter (light source 1);
	direct the light (paragraph [0039] states a beam emitted from the light source 1 passes through an optical system 2, is reflected by the micro mirror 6) into a microscopic mirror (micro mirror 6);
	using a microelectromechanical system (MEMS) (as shown in figure 4 which is the entire device including 6; paragraph [0044]) coupled to the microscopic mirror (6), tilt the microscopic mirror (6) at a varying scan angle in a first periodic fashion along a single scanning axis (as shown in figure 3 the inner arrow rotate of 6);
	using a rotary platform (rotational direction 15 and galvanic mirror 5; paragraph [0039] states the micro mirror 6 performs rotational motion in two axes in which the rotational direction 18 of the micro mirror 6 is coupled with the rotational direction 15 of the galvanic mirror 5) coupled to the microscopic mirror (6), rotate the microscopic mirror (18 and 6) about a rotation axis in a second periodic fashion (as shown in figure 3 the outer arrow rotate); and
	modulate the light from the light emitter (1) based on the position of the microscopic
mirror (6) due to the microscopic mirror (6) being tilted along the scanning axis and rotated 
about the rotary axis (paragraph [0039] states the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] states it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
	Ji does not specifically teach one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the system to project an image in a head mounted display (HMD), including instructions that are executable to configure the system to perform instructions.
Saeedi teaches a system (figures 1, 2, 4, 5, and 6) comprising,
one or more processors (paragraph [0034] states the functionality provide by control system 600, and its individual components, may be implemented entirely in hardware (e.g., application specific integrated circuit, field programmable gate array, etc.), entirely in firmware/software executing on a general purpose processor, or a combination of both); and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the system (paragraph [0034]) to project an image in a head mounted display (HMD) (paragraph [0001], near-to-eye optical systems), including instructions that are executable to configure the system to perform instructions (figure 6 and paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Ji with one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the system to project an image in a head mounted display (HMD), including instructions that are executable to configure the system to perform instructions of Saeedi for the purpose of providing a system to control the operations of the system to perform as designed (paragraph [0034]).
Ji in view of Saeedi does not specifically teach the system being configured to generate an image by scanning the light in accordance with a determined scan pattern, and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting in the scan pattern not being a straight-line rectangular scan pattern.
Mallinson teaches a system (figure 1 and paragraph [0056] states the HMD 102 can provide display regions to each of the user’s eyes which occupy large portions or even the entirety of the field of view of the user), wherein the system is configured to generate an image by scanning the light in accordance with a determined scan pattern (paragraph [0061] states the HMD 102 is configured to emit a scanning beam into the interactive environment and paragraph [0064] states using the tracked location and orientation of the HMD 102, the computer 106 generates video data for the appropriate view of the virtual space to be rendered on the HMD 102.), and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting in the scan pattern not being a straight-line rectangular scan pattern (shown in figure 1 on reference 112 and paragraph [0061] states the scanning beam is emitted from the HMD 102 and repeatedly traces a predefined scan pattern (conceptually shown at reference 112), such as a raster scan pattern or a Lissajous scan pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Ji and Saeedi with the system is configured to generate an image by scanning the light in accordance with a determined scan pattern, and wherein the scan pattern is selected to be a curvilinear scan pattern, resulting in the scan pattern not being a straight-line rectangular scan pattern of Mallinson for the purpose of in an interactive environment to determine the location and orientation of the HMD (paragraph[0063]).
Regarding claim 20, Ji in view of Saeedi and Mallinson teaches the invention as set forth above.  Ji further teaches the system (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display), wherein the system to modulate an orientation of the rotation axis with respect to the scanning axis (paragraph [0039] teaches the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] teaches it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
Ji does not specifically teach the one or more computer-readable media further have stored thereon instructions that are executable by the one or more processors to configure.
Saeedi further teaches the system (figures 1, 2, 4, 5, and 6), wherein the one or more computer-readable media further have stored thereon instructions that are executable (paragraph [0034]) by the one or more processors (paragraph [0034] teaches the functionality provide by control system 600, and its individual components, may be implemented entirely in hardware (e.g., application specific integrated circuit, field programmable gate array, etc.), entirely in firmware/software executing on a general purpose processor, or a combination of both).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system of Ji, Saeedi, and Mallinson, to use the one or more computer-readable media further have stored thereon instructions that are executable by the one or more processors to configure as taught by Saeedi, for the purpose of providing a system to control the operations of the system to perform as designed (paragraph [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/3/22